DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 06/21/2021.
Independent claim 1 is pending.
The IDS(s) submitted on 06/21/2021 has been considered and is relevant.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11070259. Although the claims at issue are not identical, they are not patentably distinct from each other because both pending claim 1 and patented claim 1 are geared to an apparatus for transmitting reference signals for positioning estimation over a MIMO channel but the pending claim 1 is broader because it does not recite receiving from a receiver node a recommendation of a first MIMO precoder  and a recommendation of a second MIMO precoder.
To establish the double patenting rejection of pending claim 1 over patented claim 1, the match up of the limitations is shown in the table below.
Pending claim 1 
Patented claim 1 of US PAT 11070259
1. An apparatus for transmitting reference signals for positioning estimation over a multipath multiple-input multiple-output (MIMO) channel, comprising: at least one processor of a first node configured to:
1. A transmitter node configured to transmit reference signals for positioning estimation over a multipath multiple-input multiple-output (MIMO) channel, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
configure a first reference signal resource set for transmission of a first set of reference signals, wherein the first reference signal resource set occurs on a first subband of the MIMO channel and/or during a first time interval on the MIMO channel, and wherein each reference signal resource in the first reference signal resource set utilizes at least a first MIMO precoder; and
receive, from a receiver node, a recommendation of a first MIMO precoder to use to encode a first reference signal resource set for transmission of a first set of reference signals, wherein the first reference signal resource set occurs on a first subband of the MIMO channel and/or during a first time interval on the MIMO channel, and wherein each reference signal resource in the first reference signal resource set utilizes at least the first MIMO precoder;
configure a second reference signal resource set for transmission of a second set of reference signals, wherein the second reference signal resource set occurs on a second subband of the MIMO channel and/or during a second time interval on the MIMO channel, and wherein each reference signal resource in the second reference signal resource set utilizes at least a second MIMO precoder;
 receive, from the receiver node, a recommendation of a second MIMO precoder to use to encode a second reference signal resource set for transmission of a second set of reference signals, wherein the second reference signal resource set occurs on a second subband of the MIMO channel and/or during a second time interval on the MIMO channel, and wherein each reference signal resource in the second reference signal resource set utilizes at least the second MIMO precoder; 
and at least one transmitter of the first node configured to: transmit, to a second node over the MIMO channel, the first set of reference signals using the first reference signal resource set on the first subband of the MIMO channel and/or during the first time interval on the MIMO channel;
cause the at least one transceiver to transmit, to the receiver node over the MIMO channel, the first set of reference signals using the first reference signal resource set on the first subband of the MIMO channel and/or during the first time interval on the MIMO channel;
and transmit, to the second node over the MIMO channel, the second set of reference signals using the second reference signal resource set on the second subband of the MIMO channel and/or during the second time interval on the MIMO channel, wherein the first node transmits the first and second sets of reference signals to assist the second node to perform a positioning measurement based on processing of the first and second sets of reference signals.
and cause the at least one transceiver to transmit, to the receiver node over the MIMO channel, the second set of reference signals using the second reference signal resource set on the second subband of the MIMO channel and/or during the second time interval on the MIMO channel, wherein the transmitter node transmits the first and second sets of reference signals to assist the receiver node to perform a positioning measurement based on processing of the first and second sets of reference signals.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 20170289953 A1) in view of Ryden et al (US 20190068315 A1).
Regarding claim 1, Chae discloses an apparatus for transmitting reference signals for positioning estimation over a multipath multiple-input multiple-output (MIMO) channel, (Paragraph 90 states  "According to the embodiment of the present invention, a BS may transmit, to a UE, the PRS through a positioning reference signal PRS positioning occasion to which the at least two precodings are applied.", fig.8 and see paragraph 118 stating "The plurality of the antennas 15 may mean that the transmission point device supports MIMO transmission and reception.")comprising:

at least one processor of a first node configured to(See fig.8, processor 13 of eNB) :
configure a first reference signal resource set for transmission of a first set of reference signals, wherein the first reference signal resource set occurs on a first subband of the MIMO channel and/or during a first time interval on the MIMO channel, and wherein each reference signal resource in the first reference signal resource set utilizes at least a first precoder (Again paragraph 90 states "For example, if a PRS positioning occasion is composed of four subframes and if two precodings are used, a first precoding may be applied to first and third subframes i.e., a first subframe group", the first subframe group corresponding to the first RS resource set, or paragraph 90 states further  ".. Alternatively, a different precoding may be applied per PRS positioning occasion" and paragraph 106 states "..For instance, precoding granularity in the frequency domain may be configured to be dependent on a system bandwidth or a bandwidth in which the PRS is transmitted. For example, if ten RBs are configured as the PRS transmission bandwidth, different precodings are configured every single RB", each RB corresponding to a subband); and
configure a second reference signal resource set for transmission of a second set of reference signals, wherein the second reference signal resource set occurs on a second subband of the MIMO channel and/or during a second time interval on the MIMO channel, and wherein each reference signal resource in the second reference signal resource set utilizes at least a second precoder; (Paragraph 90 also states further  "...and a second precoding may be applied to second and fourth subframes i.e., a second subframe group", the second subframe group corresponding to the second RS resource set and see also paragraph 106 as explained above); and

at least one transmitter of the first node configured to: (fig.8 transmission module 12):

transmit, to a second node (i.e. UE 20 in Fig. 8) over the MIMO channel (i.e. per paragraph 115 and Fig. 8  it is MIMO operation and the channel has to be MIMO channel) , the first set of reference signals using the first reference signal resource set on the first subband of the MIMO channel and/or during the first time interval on the MIMO channel; (Again paragraph 90 states "For example, if a PRS positioning occasion is composed of four subframes and if two precodings are used, a first precoding may be applied to first and third subframes i.e., a first subframe group", the first subframe group corresponding to the first RS resource set, or paragraph 90 states further  ".. Alternatively, a different precoding may be applied per PRS positioning occasion" and paragraph 106 states "..For instance, precoding granularity in the frequency domain may be configured to be dependent on a system bandwidth or a bandwidth in which the PRS is transmitted. For example, if ten RBs are configured as the PRS transmission bandwidth, different precodings are configured every single RB", each RB corresponding to a subband); and
transmit, to the second node (i.e. UE 20 in Fig. 8) over the MIMO channel(i.e. per paragraph 115 and Fig. 8  it is MIMO operation and the channel has to be MIMO channel), the second set of reference signals using the second reference signal resource set on the second subband of the MIMO channel and/or during the second time interval on the MIMO channel, (Paragraph 90 also states further  "...and a second precoding may be applied to second and fourth subframes i.e., a second subframe group", the second subframe group corresponding to the second RS resource set and see also paragraph 106 as explained above)
wherein the first node transmits the first and second sets of reference signals to assist the second node to perform a positioning measurement based on processing of the first and second sets of reference signals. (See at the minimum paragraph 89 stating "The first embodiment relates to a method for improving accuracy in estimating a UE's position through transmission and measurement of a PRS to which at least two precodings are applied").
	Although Chae discloses a first and a second precoding being used in MIMO operation/channel, Chae fails to explicitly discloses a MIMO precoder.
	Ryden in the same endeavor discloses method for improved reception of positioning reference signals and further discloses a MIMO precoder. (Ryder shows a MIMO precoder in Fig. 8 where multiple (i.e. 3 precoders are input from a code book) and multiple (i.e. pt1, pt2, pt3 precoder distribution are output) - se paragraphs 57 and 100-101 and 192)
	In view of the above, having the apparatus of Chae for determining the position of a terminal based on OTDOA measurement and PRS measurement and then given the well- established teaching of Ryden’s technique of using a MIMO precoders on improved reception of positioning reference signals, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Chae for determining the position of a terminal based on OTDOA measurement and PRS measurement as taught by Ryden’s , since Ryden states in paragraph 192 that the modification results in the use of multiple precoders thus increase the probability of LOS signal detection, e.g. LOS signal reception, and thus provide an opportunity to determine the TOA more accurately.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474